Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 1 of 10 Page ID #:260


     1   SAMIR DEGER-SEN*                       AHILAN ARULANANTHAM
         samir.deger-sen@lw.com                 (SBN 237841)
     2   WILLIAM M. FRIEDMAN*                   aarulanantham@aclusocal.org
         william.friedman@lw.com                MICHAEL KAUFMAN
     3   LATHAM & WATKINS LLP                   (SBN 254575)
         555 Eleventh Street, NW                mkaufman@aclusocal.org
     4   Suite 1000                             JESSICA KARP BANSAL
         Washington, D.C. 20004-1304            (SBN 277347)
     5   Tel: 202.637.2200                      jbansal@aclusocal.org
         Fax: 202.637.2201                      MICHELLE (MINJU) CHO
     6                                          (SBN 321939)
         AMANDA BARNETT (SBN 319046)            mcho@aclusocal.org
     7   amanda.barnett@lw.com                  ACLU Foundation of Southern
         JESSIE CAMMACK (SBN 329794)            California
     8   jessie.cammack@lw.com                  1313 West 8th Street
         LATHAM & WATKINS LLP                   Los Angeles, CA 90017
     9   355 South Grand Avenue, Suite 100      Telephone: (213) 977-9500
         Los Angeles, California 90071-1560
   10    Tel: 213.485.1234
         Fax: 213.891.8763
   11
       Attorneys for Plaintiffs-Petitioners
   12 *Pro hac vice application forthcoming
   13
                          UNITED STATES DISTRICT COURT
   14                    CENTRAL DISTRICT OF CALIFORNIA
   15
      KELVIN HERNANDEZ ROMAN,                   )   Case No. 5:20-cv-00768
   16 BEATRIZ ANDREA FORERO                     )
      CHAVEZ, MIGUEL AGUILAR                    )   ADELANTO COVID
   17 ESTRADA, on behalf of themselves and      )
      all others similarly situated,            )   DECLARATION OF
   18                                           )   CHARLESTON EDWARD
                    Petitioners-Plaintiffs,     )   DACOFF
   19                                           )
      v.                                        )
   20                                           )
      CHAD F. WOLF, Acting Secretary, U.S.      )
   21 Department of Homeland Security;          )
      MATTHEW T. ALBENCE, Deputy                )
   22 Director and Senior Official Performing   )
      the Duties of the Director, U.S.          )
   23 Immigration and Customs Enforcement;      )
      DAVID MARIN, Director of the Los          )
   24 Angeles Field Office, Enforcement and     )
      Removal Operations, U.S. Immigration      )
   25 and Customs Enforcement; and JAMES        )
      JANECKA, Warden, Adelanto ICE             )
   26 Processing Center,                        )
                                                )
   27               Respondents-Defendants.     )
                                                )
   28
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 2 of 10 Page ID #:261


    1              DECLARATION OF CHARLESTON EDWARD DACOFF
    2         I, CHARLESTON EDWARD DACOFF, hereby declare:
    3         1.      I make this declaration based on my own personal knowledge and if
    4   called to testify I could and would do so competently as follows:
    5         2.      I am 54 years old and a citizen of Belize. I entered the United States
    6   when I was 10 years old and have considered the U.S. my home ever since. I have
    7   been married to my wife Pamela since 1990—30 years of marriage. Pamela, our
    8   son, my mother, and my two sisters are all U.S. citizens.
    9         3.      I have been diagnosed with Type 2 diabetes with neuropathy,
   10   hypertension, and congestive heart failure, as well as multiple other medical
   11   conditions.
   12         4.      Until I was released from Adelanto ICE Processing Facility
   13   (Adelanto) on Friday, April 3, 2020 by a temporary restraining order issued by this
   14   Court, I had been detained at Adelanto since March 13, 2017—just over 3 years.
   15         5.      When I was released from Adelanto, ICE placed a GPS monitor on
   16   my ankle.
   17         6.      I submit this declaration in support of a petition for a writ of habeas
   18   corpus and motion for a preliminary injunction based on the risks of serious illness
   19   and death due to the current COVID-19 pandemic that I, and others like me, face if
   20   detained in Adelanto.
   21   Living at Adelanto ICE Processing Facility
   22         7.      In Adelanto, I was detained in Adelanto West, in a four-man cell that
   23   contained two pairs of bunk beds on either side of the cell. The cell was
   24   approximately 8 feet by 10 feet. The bunk beds were placed approximately 2.5 to
   25   3 feet apart. When I sat on my bed, I could place my legs on the bed across from
   26   me. I am about 5 feet 8 inches tall.
   27         8.      At one end of the cell was one toilet with a small sink attached to and
   28   above the toilet. The toilet and sink were not disinfected between use. It was not

                                                   1
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 3 of 10 Page ID #:262


    1   consistently possible to get disinfecting supplies throughout the day, and
    2   practically speaking it would be very difficult and time-consuming for four guys
    3   sharing a single toilet and single sink to disinfect between each person’s use.
    4         9.        The cell was small for four grown men to share. There wasn’t
    5   enough space for everyone to move around. Each of us had a box where we could
    6   store our stuff. The men on the top bunk had boxes attached to the side of the
    7   bunk, while the men on the bottom bunks had our boxes underneath the bunk. The
    8   cell was too small for the men on the bottom bunks to take out their boxes at the
    9   same time. We had to access our boxes one at a time, and ask each other to please
   10   make room when we wanted to access our boxes.
   11         10.       During my three years detained at Adelanto, the cells I stayed in were
   12   nearly always fully occupied by 4 people. When someone left Adelanto, there
   13   would be fewer than 4 people for only about 1–2 days. There was never an empty
   14   bed for long.
   15         11.       In each dorm, there were 18 cells of 4, so about 72 men in each dorm.
   16   The cells were numbered from 101–108 on the bottom floor, and 201–210 on the
   17   upstairs floor. The cells were adjacent to each other. If I was standing at the door
   18   to my cell, and a guy was standing at the door to his cell next to mine, we could
   19   reach out our arms and touch each other. I estimate the cell doors were about 3 or
   20   4 feet apart from each other.
   21         12.       In the middle of the dorm were about 10–12 tables, with 4 stools
   22   around each table. We detainees were responsible for cleaning the tables and
   23   stools ourselves. Before the COVID-19 pandemic, after the cleaning supplies ran
   24   out it was common to go 2, 3, or 4 days without having them refilled. You would
   25   have to beg the officers to refill the cleaning supplies. Since about 2 weeks before
   26   my release, starting around March 20, 2020, Adelanto began regularly refilling the
   27   cleaning supplies. That was the first time in my memory the detainees ever had
   28   consistently available cleaning supplies.

                                                    2
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 4 of 10 Page ID #:263


    1         13.    In each dorm, there was a showering area for all 72 men to share.
    2   This shower area was located on the downstairs section of the dorm, next to cell
    3   108. We sometimes referred to the shower as cell number 109. The shower area
    4   contained 6 shower taps—3 on each side—and 1 handicap-accessible shower. The
    5   shower area was open. There were walls to separate each shower stall, but no
    6   doors for privacy between the shower taps. The shower stalls were so narrow that
    7   in my mind, they resembled vertical coffins.
    8         14.    The showers were placed so close together that you could reach out
    9   your hand and press the button for the shower adjacent to yours, even though it
   10   was separated by a wall. If someone was next to you or across from you taking a
   11   shower, you could feel the water from the shower bouncing off your neighbor
   12   coming into your shower area. That is why I and other detainees placed our towels
   13   and clean boxers in tied plastic bags. If you didn’t do that, all your things would
   14   get wet because everything is so close together.
   15         15.    The showers stand out in my mind as particularly dirty parts of the
   16   facility. The staff sprayed it with some substance every morning, but this did not
   17   clean the showers in any way. Once, when I was detained in the dorm called Two
   18   Bravo, there were worms coming up from the drain of the shower. When you
   19   walked into the shower area, you could see little white worms crawling out from
   20   the drain. The handicap-accessible shower also had worms coming out of the
   21   drain. This went on for about three months. I don’t know if this problem still
   22   persists. I was transferred from Two Bravo to another dorm about 4 months ago.
   23         16.    The responsibility largely fell on us detainees to keep the showers as
   24   clean as possible. Whether the shower area was clean depended wholly on how
   25   clean that unit was, and whether there was somebody in it who really wanted to
   26   live in a clean area. We were given the same cleaning supplies to clean the
   27   showers as we used to mop the floors. We often went 2, 3, or 4 days without
   28   getting empty cleaning supplies refilled.

                                                    3
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 5 of 10 Page ID #:264


    1         17.    When we did not have access to cleaning supplies, we had to clean the
    2   showers with water and shampoo. Sometimes, the storage room was out of
    3   shampoo. In that case, we would have to use shampoo that some guys bought from
    4   the commissary for their personal use to clean the shower area.
    5         18.    The showers were open from morning to night, and guys could use the
    6   shower any time, except for when we had to be locked in our cells. Typically, the
    7   showers were crowded all day. If I wanted privacy to shower, I would have to
    8   either shower around very early in the morning—between 4–6:30 am—or very late
    9   at night—after 11:45 pm. At all other times, the showers were packed.
   10         19.    Another really unsanitary, filthy part of the facility was the eating
   11   area. When you walk into the eating area, you can see food left on the table and
   12   food on the ground.
   13         20.    The Adelanto staff do not sanitize or clean the eating area. We
   14   detainees were responsible for cleaning it, but we did were not given proper
   15   cleaning supplies. All we were provided to clean the eating area was a bucket of
   16   water with a rag inside it, next to the area where the juice and drinking water were
   17   kept. You are supposed to use the rag to clean and then replace the dirty rag in the
   18   water. As a result, the water in the bucket was always dark and dirty. I never used
   19   that rag to clean because I found it disgusting.
   20         21.    One reason the eating area was so dirty with food crusted on the table
   21   and on the ground was that when detainees are being served with food, the staff
   22   sometimes accidentally overfilled the tray with beans or gravy, which would spill
   23   onto the counter. When the trays came sliding down the counter, they would slide
   24   through all the food spilled on to the counter, like the beans and gravy. When I’ve
   25   tried to clean my eating area with paper towels, it was like getting mud
   26   everywhere, getting mess everywhere.
   27         22.    Additionally, on some occasions I have been given spoons or cups
   28   that are clearly dirty from being used by detainees before me. The staff will tell

                                                  4
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 6 of 10 Page ID #:265


    1   you that they have been sterilized, but when you look closely you can see that the
    2   utensils and cups are clearly dirty. Sometimes I received cups with coffee stains
    3   still in the bottom of the cup and was told to just rinse it out.
    4         23.    Finally, the area you go for medical attention has an extremely filthy
    5   toilet. The medical attention area is one big room, with a toilet in the room and a
    6   waist-high curtain that you can pull around you if you have to use the toilet. The
    7   toilet is only for detainees, not for staff. Nearly every time I went to get medical
    8   attention, there was no toilet paper. I always tried to use the bathroom before
    9   going to the medical attention area because I knew the toilet would be so
   10   unsanitary and there wouldn’t be toilet paper. This is concerning because this was
   11   an area you are supposed to go for medical care.
   12   Adelanto’s COVID-19 response
   13         24.    While I noticed that Adelanto made some minor changes in response
   14   to COVID-19 in the couple weeks before my release, the vast majority of
   15   conditions have barely changed.
   16         25.    One main change I noticed in response to COVID-19 is that Adelanto
   17   began refilling some cleaning supplies more regularly, like soap, trash bags, and
   18   shampoo.
   19         26.    Also, around 2 or 3 weeks before my release, the staff took out all the
   20   guys over 60 years old and put them in different cells, together. Some of the guys
   21   were upset because they wanted to stay in their pods where they felt safe that there
   22   wasn’t COVID-19. They didn’t want to be placed in a new unit with lots of other
   23   vulnerable people they didn’t know and who might already have the virus. The
   24   officers had to come and persuade some of the old guys to go.
   25         27.    Other conditions have not changed. For instance, detainees were
   26   sometimes provided gloves we could use for cleaning the facility. If you needed
   27   more gloves you could ask the officers for more, but whether you’d get more
   28   gloves would depend on the officer. Some officers didn’t feel that gloves were a

                                                    5
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 7 of 10 Page ID #:266


    1   necessity, but instead more like a privilege. By the time I was released on April 3,
    2   2020, this had not changed.
    3           28.   Similarly, by the time I was released, detainees were not being
    4   provided masks for protecting ourselves against COVID-19 or from transmitting it
    5   to others.
    6           29.   By the time I left Adelanto, the officers had promised to bring hand
    7   sanitizer to the dorms, but that had not yet happened. We had hand sanitizer while
    8   walking into the chow halls, but the sanitizer dispensers were often empty. When
    9   we asked the officers to refill the hand sanitizer dispenser, the officers joked
   10   around and did not do anything. They would refill it occasionally, but only after
   11   the detainees had asked them repeatedly and only after it had been empty for a
   12   while. It was usually empty for a day before being refilled.
   13           30.   On one occasion soon before my release, I asked a sergeant why there
   14   wasn’t hand sanitizer and the sergeant replied that it was because all the guys
   15   squeeze it every time they pass it, and I told him that’s the purpose of the hand
   16   sanitizer. On April 1, 2020, the Wednesday before my release, the warden was
   17   walking around, so I told him about the hand sanitizer being empty and he wrote it
   18   down.
   19           31.   By the time I was released, Adelanto staff were saying that everyone
   20   who enters the facility was having their temperature checked, including staff. I do
   21   not feel this is a sufficiently protective measure, because someone could develop a
   22   fever while they are inside the facility, or they may not have a fever even if they
   23   are infected with the virus.
   24           32.   To the best of my knowledge, no one at Adelanto has been tested for
   25   COVID-19, even though many detainees have a cough. It is so common for guys
   26   in Adelanto to be sick with coughs and sneezes that we all have to get used to it.
   27   You don’t know whether their symptoms are because of COVID-19 or something
   28   else. After we became aware of COVID-19, we all got more nervous when

                                                   6
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 8 of 10 Page ID #:267


    1   someone coughed or sneezed. But just like before, we just had to live around guys
    2   with coughs and sneezes. I did not notice any change in the medical care provided
    3   to detainees as a response to COVID-19.
    4         33.    My experience with the medical care at Adelanto has been bad. Since
    5   2018, I have had an enlarged prostate that needs treatment. The medical staff at
    6   Adelanto would not see me for a long time, which is a typical experience for us
    7   detainees. When the medical staff finally saw me, they told me that they couldn’t
    8   do anything about my enlarged prostate even though I was having to force myself
    9   to pee. I asked the medical staff, does my penis have to explode for you to do
   10   anything about it?, and the nurse said, yes.
   11         34.    If the virus gets inside Adelanto, I fear there will be a lot of dead
   12   bodies. Based on my experience struggling to get adequate medical care at the
   13   facility, I do not believe it is equipped to take care of coronavirus patients. I pray
   14   an outbreak will never happen.
   15   Release from Adelanto
   16         35.    When I was released from Adelanto, I was so happy and grateful. I
   17   had been very worried about COVID-19 while inside Adelanto because I watched
   18   the news a lot and was informed about the pandemic. Knowing about the
   19   pandemic made me feel very nervous about getting COVID-19 while at Adelanto,
   20   especially because of my diabetes, hypertension, congestive heart failure, and other
   21   physical health conditions. I thank God that I have been let out.
   22         36.    I am so happy to be home with my wife. We have been together for
   23   34 years, and because of my detention at Adelanto we have been apart for the last
   24   three. I can’t really explain the happiness I feel about being with her, to be able to
   25   cook for her, have breakfast together, do things around the home to help her, and
   26   help take burdens off her hands. A couple years ago, while I was detained in
   27   Adelanto, our home was broken into. Ever since, she has been anxious and afraid
   28   at night. She is so relieved to have me home because now she can sleep at night.

                                                   7
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 9 of 10 Page ID #:268


    1         37.    I’m very thankful that I haven’t developed symptoms of COVID-19
    2   yet because it means I haven’t brought any sickness home to my family. When I
    3   hit the two-week mark of being out without getting sick, I will feel so happy.
    4         38.    I am being very careful to do social distancing. I stay at home at all
    5   times except to get medical care, in compliance with the court’s order. If I do have
    6   to leave my home to get medical care, I stay at least 6 feet away from others. My
    7   mom, who’s 79 years old, has wanted to see me, but I have told her not to come
    8   over—just in case. I am being very careful.
    9         39.    I am very concerned about the detainees I know who are still in
   10   Adelanto. I’ve gotten to know them and their families and I worry about them
   11   getting sick. If the virus gets into Adelanto I worry what will happen to them.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  8
Case 5:20-cv-00768-TJH-PVC Document 9-8 Filed 04/14/20 Page 10 of 10 Page ID #:269


     1         I declare under penalty of perjury of the laws of the State of California and
     2   the United States that the foregoing is true and correct. Executed this 12th day of
     3   April, 2020 in Los Angeles, California.
     4
     5
     6
     7                                          CHARLESTON EDWARD DACOFF
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   9
